Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed February 22, 2022 has been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language, if any, have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Claim Status
Claims 1, 2, 4-27, 29, 30, 32-34, 37-47 are currently active in the application with claims 1, 2, 4-13, 24-26, 29, 32, 33, 37, 46 and 47 being amended and claims 3, 28, 31, 35 and 36 being cancelled by the Applicant.
Response to Amendment
Applicant’s amendments submitted on February 18, 2022 has been carefully considered but does not place the application in condition of allowance and resulted in a new grounds of rejection.
Claim 1, 2, 4- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) and further in view of Basset et al. (US 2016/0129423) hereafter Basset, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Boudreault et al. (US 2014/0369907) hereafter Boudreault.
	Considering Claims 1, 2 and 5-10, Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Goyal further discloses that the methane is obtained by the gasification of solid carbonaceous materials to produce synthesis gas which contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose the use of red mud or the ratios of the instant claim.
Basset discloses an iron-fused alumina catalyst further comprising nickel [0004] and [0048] which may comprise red mud, a waste product obtained from alumina production by the Hall-Heroult process used as the support [0059].

	Liu presents a study of catalytic methane decomposition utilizing an iron/modified red mud catalyst (Abstract) and also discloses that red mud is a potential catalyst carrier which is cheaper than noble metals and metal oxides (Introduction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset in the catalyst of Goyal as the red mud contains the alumina required by the catalyst of Goyal.  The ordinary skilled artisan would be motivated to do so as red mud is a waste product which can be utilized in catalyst manufacture thereby reducing the impacts on the environment as taught by Boudreault [0004] and may improve process economics as taught by Liu.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 4, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 11, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal desires the catalyst composition to have a surface area of at least 13 m2/g [0010] but does not disclose the use of red mud.
Basset discloses a catalyst composition utilizing red mud [0059] wherein the surface area ranges from 57m2/g to 203 m2/g (Table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the red mud of Basset into the catalyst of Goyal as Goyal desires the surface area as taught by Basset.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 12, the significance of Goyal, Liu, Basset and Boudreault as applied to claim 1 is explained above.
Goyal does not disclose the composition of red mud where Basset only discloses the presence of metallic oxides such as iron [0059].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of constituents as taught by Boudreault.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 13-17 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Liu and further in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset, Nagashima et al. (US 2015/0246342) hereafter Nagashima and Galocsy (GB 714,284).
Considering Claims 13 and 14, Liu discloses the use of red mud to precipitate an iron-based catalyst for hydrogen production wherein red mud is added to de-ionized water, mixed by sonification, HCl was added and the combined solution heated before adding an ethanol solution containing an iron compound.  Ammonia was added until the pH reached 8 wherein a solid precipitated.  This precipitate was filtered, washed several times with ethanol and de-ionized water, dried and calcined in air at 600°C (Experimental).

	Basset discloses a nickel-supported iron catalyst suitable for methane decomposition to hydrogen wherein the nickel supported iron-based may utilize a red mud support [0007], [0048] and [0059].
Galocsy discloses a nickel-red mud catalyst for producing hydrogen (Pg 1, ln 20-24) with the red mud being obtained from the aluminum industry (Pg 2, ln 125 to Pg 3, ln 2) but does not disclose the amount of nickel present.
	Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the nickel/molybdenum content of Goyal in the nickel/red mud composition of Galocsy and to incorporate nickel into the iron-based catalyst of Liu as taught by Basset.  The ordinary skilled artisan would have been motivated to do so to reform methane to hydrogen desired by liu, Galocsy (Pg 1), Goyal [0030] and Basset.
	Therefore, Liu in view of Basset, Galocsy and Goyal meet the requirements of claim 1.
The instant claim contains a product by process identifying claim 1 as the product.  “[E]ven though product-by-process claims are limited by and defined by the In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Goyal discloses a method of making a nickel-based catalyst wherein a source of each metal (ie Ni, Al, Mo) is combined with a suitable solvent such as ethanol so that the metal is dissolved into solution with each separate metal being combined in a suitable solvent such as ethanol and/or a suitable acid [0040].
Goyal further discloses combining the various solutions and mixing the combined solutions [0041] and removing the solvents, drying the solids [0042] and calcining the solids [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to incorporate the nickel of Goyal into the precipitation process of Liu to also incorporate nickel in addition to the iron so as to generate a catalyst for hydrogen generation from methane.  The ordinary skilled artisan would have had a reasonable expectation of success as both Liu and Goyal 
Nagashima discloses a nickel-based catalyst comprising alumina for producing hydrogen and carbon monoxide (syngas) by reforming methane with carbon dioxide (dry reforming) comprising from 0.001% to 20% by mass nickel wherein the methane conversion is about 69% after 20 hours of operation with a ratio of CO2/Methane of 1:1 [0002], [0013], [0014], [0019], [0021], [0123] and [0126]/Table 1 thereby falling within or overlapping the instantly claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the catalyst of Liu as modified by Basset to be useful in dry reforming.  It would also be obvious to the ordinary skilled artisan that hydrogen is produced by the reforming of methane and therefore would represent at least as much conversion as that of methane.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 15, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of de-ionized water (Experimental).
Considering Claim 16, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of HCl (Experimental).
Considering Claim 17, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the use of iron nitrate in ethanol (Experimental) but does not disclose the use of nickel nitrate.
Goyal discloses the use of nickel nitrate which is dissolved in ethanol [0040].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use nickel nitrate to add to the iron nitrate of Liu for forming a hydrogen-generating catalyst.
Considering Claim 19, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses filtering, washing and drying the precipitate prior to calcining the precipitate (Experimental).
Considering Claim 20, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses the drying is conducted at 105°C (experimental) which meets the limitation “about 100°C” utilized in the instant claim.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 21 and 22, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 23, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses that the red mud was ground and sieved to a size of less than 70 microns both before and after forming the catalyst (Experimental) falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 24, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses a finished catalyst having a surface area of 62 m2/g to 81 m2/g (Table 2) thereby falling within the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 13 and further in view of Zheng Hu et al (CN 111097441) hereafter Hu, refer to machine translation provided.
	Considering Claim 18, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
	Liu discloses a method of making an iron-red mud catalyst comprising alumina for generating hydrogen but does not disclose the use of molybdenum.
Goyal discloses a nickel-based catalyst comprising nickel and aluminum oxide [0036] and molybdenum [0031], a known Group VIB element wherein nickel-based catalyst comprises nickel at about 5 to about 50 mol % and molybdenum is present at between about 0% to about 5 mol% [0032] thereby overlapping or encompassing the instantly claimed ranges wherein a suitable molybdenum compound is dissolved in ethanol [0040].
Goyal further discloses that methane obtained by the gasification of solid carbonaceous materials to produce synthesis gas contains in addition to methane, carbon dioxide and water [0004] wherein the disclosed nickel-based catalyst is useful in the clean-up of this synthesis gas to produce additional hydrogen and carbon monoxide from the methane [0003].
Goyal does not disclose ammonium molybdate.
Hu discloses a catalytic system for generating hydrogen by the reaction of methane and carbon dioxide in the presence of a nickel/cobalt/molybdenum catalyst 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize ammonium molybdate as the source of molybdenum as the ordinary skilled artisan would be motivated to try any source of molybdenum.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (NPL, J. Nanomaterials, v 2017, pp 1-11, 2017) hereafter Li in view of Goyal et al. (US 2016/0367970) hereafter Goyal, Basset et al. (US 2016/0129423) hereafter Basset and Galocsy (GB 714,284) as applied to Claim 9 and further in view of Boudreault et al. (US 2014/0369907) hereafter Boudreault.
Considering Claim 25, the significance of Liu, Goyal and Galocsy as applied to Claim 13 is explained above.
Liu discloses alumina, silica, iron oxide and calcium oxide falling within or overlapping the instantly claimed ranges and also demonstrates that red mud has varying compositions (Table 1).  Liu does not disclose titania falling within the instantly claimed range.
Boudreault discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25% [0120] thereby encompassing the instantly claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the composition of the red mud to possess the instant range of titania as taught by Boudreault.
.
Claim 26, 27, 29, 30, 32-34 and 37-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goyal et al. (US 2016/0367970) hereafter Goyal and further in view of Basset et al (US 2016/0129423) hereafter Basset, Boudreault et al. (US 2014/0369907) hereafter Boudreault, Liu et al. (NPL, Journal of Nanomaterials, V 2017, pp1-11, 2017) hereafter Liu and Idem et al. (US 2006/0216227) hereafter Idem.
	Considering Claims 26, 27 and 38-43, Goyal discloses a catalyst comprising nickel, alumina and molybdenum [0040] with nickel present at about 5-50 mol. % and molybdenum at about 0 to about 5 mol. % [0031] and [0032] thereby overlapping or encompassing the instantly claimed range wherein the catalyst is useful in the cleanup of reformed gases obtained by the gasification of solid carbonaceous material wherein the gases contain both carbon dioxide and steam [0004] and Table 4.  Goyal further discloses the use of temperatures and pressures such as 900° to 1000°C and 15 psig to about 200 psig (1 bar to about 13 bar) [0075] thereby overlapping the instantly claimed ranges.
	Although Goyal discloses alumina, Goyal does not disclose the use of red mud and does not mention that the catalyst is capable of dry reforming.
	Basset discloses a supported iron/alumina-fused catalyst on which nickel oxide may be placed [0048] for the decomposition of methane to hydrogen by contacting a methane-comprising feed stream with the catalyst [0004] at an elevated temperature 
Boudreault discloses that the alumina extraction process utilizes bauxite ore which comprises iron oxide and alumina [0003] and [0120].  Boudreault also discloses that the Hall-Heroult process utilizes bauxite [0003] which includes iron, alumina and silica [0120]. Boudreault further discloses that red mud is a generalized term which can comprise a wide range of compositions wherein titania may be found from 0% to about 25%, alumina from about 1% to about 35 wt%, about 1 to about 20 wt% CaO, about 15 % to about 80 wt% iron oxide, about 1% to about 20 wt% Na2O, about 1 to about 65 wt% SiO2 [0120] thereby encompassing or overlapping the instantly claimed ranges.
	Liu presents a study of catalytic methane decomposition utilizing an iron/modified red mud catalyst (Abstract) and also discloses that red mud is a potential catalyst carrier which is cheaper than noble metals and metal oxides (Introduction).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the red mud of Basset for the iron source required by Goyal.  The ordinary skilled artisan would have been motivated to do so as red mud is a waste product of an alumina extraction process and therefore would benefit the environment and may improve process economics as taught by Liu.
	Idem discloses a catalytic dry reforming catalyst and process wherein the catalyst comprises nickel present at about 1% to about 20 wt% and two additional oxides comprising molybdenum and aluminum with a ratio ranging from 95:5 to about 50:50 [0009] and [0025].

In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claims 29-30, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal performed non-limiting examples at temperatures between 900°C and 1000°C to determine the catalyst’ effectiveness in the presence of hydrogen sulfide [0078].
Basset discloses that methane decomposition may be conducted at temperatures below 1200°C [0044] which encompasses the instantly claimed ranges.
Idem discloses a catalytic dry reforming process utilizing a nickel catalyst as discussed above with a reaction temperature from 550° to 900°C [0146] and Table 1.
The combined disclosures above overlap the instantly claimed ranges and therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the process of Goyal would perform a dry reforming of carbon dioxide in the feed as the temperatures of Idem at least touch the range as disclosed by Goyal with both processes utilizing a nickel catalyst.

Considering Claims 32-33, the significance of Goyal, Basset, Boudreault, Liu, Nagashima and Idem as applied to Claim 26 is explained above.
Goyal discloses testing the instant catalysts at pressures ranging from about 15 psig to about 200 psig (about 1 bar to about 14 bar) [0075] which overlaps the instantly claimed range.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 34, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversion of greater than 14% for about 25 hours (Fig. 9) thereby falling within the instantly claimed ranges.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 37, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal does not disclose the particle size of the catalyst.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide for a uniform catalyst particle size as it is known that particle size is directly related to surface area which is an important factor in catalyst activity and also that particle segregation would occur with a wide particle size distribution.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 44, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses that the gas feed to the reformer contains both carbon dioxide and methane from the gasifier (Table 4) but can also contain a tail gas from a Fischer-Tropsch process [0097] and therefore does not disclose a molar relationship between the two reactants.
Idem discloses the use of a molar ratio of about 1:1 when using natural gas and methane [0155], [0223] and claims wherein “about” is interpreted as slightly below and above 1:1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the ratio of methane-to-
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 45, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses methane conversions of greater than 90% (Fig. 6-9) but does not disclose the hydrogen concentration in the final gas.
Idem discloses that methane and carbon dioxide react in a 1:1 molar ratio to produce 2 moles of carbon monoxide and 2 moles of hydrogen [0004].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that hydrogen would be present at a percentage greater than about 9 mol%.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 46, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal desires that the catalyst possess a surface area greater than 13 m2/g [0010].
Liu discloses that a catalyst fabricated with red mud would possess a surface area from about 8 m2/g to about 81 m2/g (Table 2).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the catalyst using red mud would produce a finished catalyst falling within the instantly claimed range as desired by Goyal which would be useful in dry reforming of methane and carbon dioxide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 47, the significance of Goyal, Basset, Boudreault, Liu and Idem as applied to Claim 26 is explained above.
Goyal discloses a catalyst nickel, aluminum and molybdenum as discussed above.
Liu discloses the use of red mud as a component in a methane reforming catalyst (Abstract) with the red mud possessing about 17 to 32 wt% aluminum, about 2 to about 18 wt% CaO, about 16 to about 50 wt% iron oxide, about 0.5 to about 4 wt% Na2O, about 12 to about 23 wt% SiO2 and about 4 to about 6 wt% TiO2 (Table 1) which overlaps or encompasses the instantly claimed ranges.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the red mud of Goyal modified by Basset and Liu to possess the instantly claimed ranges as taught by Liu and Broudreault [0120].
Response to Arguments
Applicant's arguments filed February 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 10 that the prior art does not disclose the instant ratios and that the cited references do not disclose the particulars of Saudi Arabian red mud.  As discussed above, Boudreault teaches that red mud is a generalized term referring to a material comprising constituents having wide ranges of composition.  As such, these ranges do disclose the ratios of the instant claims.  Although none of the prior art references disclose Saudi Arabian red mud, the Examiner points out that that is not present in the instant claims, only ranges of the various compounds found in red mud.  The Applicant has not established that the analysis as argued is critical and if it is critical to the successful use of the invention than it should be claimed.  Additionally, the claims contain methods of preparing the red mud catalyst without including any quantities of nickel or of the red mud.
The Applicant further argues beginning on page 12 that there is no rational underpinning to utilize the catalyst of Basset in dry reforming.  The Examiner points out that Claim 1 is to a composition, not a dry reforming composition and claim 13 is to a method of making the catalyst of Claim 1.  Applicant has amended claim 13 to include a dry reforming limitation.  This has been addressed above but it is commonly known by the ordinary skilled artisan that a catalyst or catalytic material may be utilized in various processes and all the cited references utilize catalysts for the production of hydrogen and/or carbon monoxide and therefore represents related art.  

As for the arguments beginning on page 15 as to the use of Galocsy, the Examiner points out that examples are non-limiting when the disclosure as a whole teaches a broader application.  Galocsy does disclose that nickel is utilized in reforming methane and also that red mud may be utilized as a support therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to at least try impregnating red mud with nickel for reforming reactions.  It is also within the skill of the ordinary artisan to determine reaction conditions through routine experimentation.
Conclusion
Claims 1, 2, 4-27, 29, 30, 32-34 and 37-47 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/           Primary Examiner, Art Unit 1732